Citation Nr: 0820815	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).



FINDING OF FACT

1.  The veteran has current PTSD as a result of an in-service 
stressor for which there is credible supporting evidence.

2.  There is a nexus between the veteran's current depression 
and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
and depression have been met.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Mental Disability

The veteran contends that he currently suffers from PTSD as a 
result of being wounded by "friendly fire" while stationed 
in Vietnam.

The veteran's personnel records indicate that he was 
stationed in Vietnam from June 1968 until June 1970.  His 
military occupational specialty was that of an airframe 
repairman, and later senior airframe repairman.  He was with 
the 575th Transportation Company Detachment from June 1968 
until March 1969, and with the 118th Assault Helicopter 
Company from March 1969 until June 1970.  

The veteran's service treatment records demonstrate that he 
was treated in June 1969 for a superficial leg wound received 
as a result of an exploding 50 caliber shell.  These wounds 
were dressed and the veteran was returned to duty that day.  
The treatment records reveal no other information about the 
incident or treatments that the veteran had received as a 
result of his wounds.

Private treatment records demonstrate that in January 2005, 
the veteran was diagnosed as having PTSD and chronic major 
depression.  The private psychiatrist noted that the veteran 
received shrapnel wounds from friendly fire.  There is no 
indication that the private psychiatrist was able to review 
the veteran's service records prior to rendering his 
diagnosis.  

The veteran underwent a VA examination in December 2006.  The 
examiner noted that, according to the veteran, he had a 
confrontation with another unnamed soldier in Vietnam which 
resulted in that soldier pointing a loaded M16 rifle at him.  
The veteran further stated that his girlfriend was killed 
after "R & R" in Vietnam, and states that his roommate was 
also killed, but did not reference a time period for these 
incidents.  The examiner found that there was persistent re-
experiencing of traumatic events, and that he had a 
sufficient stressor (although incorrectly noting that the 
veteran was in combat).  The examiner concluded without 
elaboration that the veteran did not meet "the full 
spectrum" for a diagnosis of PTSD.  The examiner did confirm 
the diagnosis of depression.  The examiner pointed to a 
number of factors, including the veteran's very sheltered 
childhood, low self-esteem, traumatic experiences while in 
Vietnam, and work stressors, as the causes of the veteran's 
depression.  The examiner opined that while the veteran's 
depression is due in part to his military service, "the 
specific degree of causation cannot be ascribed without undue 
speculation".  The veteran did not report the friendly fire 
incident referred to in his claim and by his private 
psychiatrist to the VA examiner.

Analysis

The private physician provided a diagnosis of PTSD based on a 
friendly fire incident during service.  This incident is 
corroborated by the service treatment records.  The opinion, 
together with the service treatment records, provides 
evidence in support of each of the elements necessary for the 
grant of service connection.

Although the VA examiner found that the veteran did not meet 
the criteria for a diagnosis of PTSD, the examiner did not 
specify which elements were missing and did not comment on 
the private examiner's opinion.  The VA examiner did indicate 
elsewhere in the report that the veteran met the criteria 
specifically asked about on the examination form.

The private examiner's report is at least as probative as 
that of the VA examiner.  Resolving reasonable doubt in the 
veteran's favor, service connection for PTSD is granted.

The veteran has been diagnosed by both the VA examiner and 
his private psychiatrist as suffering from depression.  Both 
the private psychiatrist and the VA examiner have linked the 
depression, at least in part, to events in service.  Hence 
the evidence supports a finding that the current depression 
was incurred in service.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for a psychiatric 
disability, namely depression and PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


